Citation Nr: 0912607	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-14 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1977 to January 
1980.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

This matter was previously before the Board in July 2008 and 
was remanded for further development.  After completing the 
requested development to the extent possible, a November 2008 
supplemental statement of the case denied the claim, which 
was then returned to the Board for further appellate 
consideration.  The Board finds that the there has been 
substantial compliance with its July 2008 remand as the 
Veteran was afford a VA examination with opinion in September 
2008.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting 
that a remand is not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  Therefore, the Board will proceed to 
adjudicate the appeal.

A Decision Review Officer (DRO) decision, dated in November 
2008, implemented the July 2008 Board decision that granted 
service connection for an abdominal scar.  The Veteran was 
notified of this DRO decision via a letter dated November 15, 
2008.  The November 2008 DRO decision assigned a 10 percent 
evaluation, effective April 18, 2006 (date of VA examination 
demonstrating a tender scar).  The record reflects that the 
Veteran submitted a timely notice of disagreement regarding 
the effective date of the abdominal scar.  A Statement of the 
Case was issued in February 2009.  The Board notes that the 
time for the Veteran to file a timely substantive appeal 
regarding this effective date issue has not expired.  See 38 
C.F.R. § 20.302 (2008) (noting that the substantive appeal 
must be filed within 60 days after mailing of the statement 
of the case, or within the remainder of the 1 year period 
from the mailing of notification of the determination being 
appealed).  Although an appeal may still be perfected 
regarding the effective date issue, the Board finds no 
prejudice to the Veteran in deciding the TDIU issue currently 
on appeal because even if an earlier effective date is 
granted, it will not change the number of the Veteran's 
service-connected disabilities or the combined evaluation.  
Additionally, in a statement dated in December 2008, the 
Veteran, in essence, requested appellate consideration of his 
claim as soon as possible.


FINDINGS OF FACT

1.  The Veteran is service-connected for the following:  
postoperative hiatal hernia, rated as 30 percent disabling; 
postoperative ventral hernia repair, recurrent, rated as 20 
percent disabling; abdominal scar, associated with 
postoperative hiatal hernia, rated as 10 percent disabling; 
thrombosis, superficial veins, left elbow, rated as 
noncompensable; with a combined evaluation of 40 percent from 
August 1, 1996, and 50 percent from April 18, 2006.  

2.  The Veteran fails to meet the percentage criteria for a 
total disability rating based on individual unemployability 
due to service-connected disabilities, and his service-
connected disabilities have not been shown by competent 
clinical evidence of record to preclude employment consistent 
with the Veteran's education and occupational experience at 
any time during the rating period on appeal.


CONCLUSION OF LAW

The criteria for the award of TDIU benefits have not been 
met.  38 U.S.C.A.  
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16, 4.17, 4.18, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include a TDIU claim.

In the present case, VA issued a VCAA notice letter to the 
Veteran dated in December 2004.  This letter informed the 
Veteran of his and VA's respective duties for obtaining 
evidence.  While notice was not provided in the above notice 
letter, or in any other correspondence, that an effective 
date would be assigned in the event of award of the benefit 
sought, this omission is not prejudicial to the Veteran.  
Indeed, because the Veteran's claim of TDIU is denied in the 
instant decision, VA's failure to provide notice as to the 
assignment of an effective date has no adverse impact on the 
Veteran.

In specific consideration of the claim of service connection 
for TDIU, the Board notes that the December 2004 VCAA letter 
did not include the information regarding what the evidence 
must show to establish a TDIU claim.  All VCAA notice errors 
are presumed prejudicial and require reversal unless VA can 
show that the error did not affect the essential fairness of 
the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).  To meet its burden, VA can demonstrate, 
for example (1) that any defect was cured by actual knowledge 
on the part of the claimant, (2) that a reasonable person 
could be expected to understand from the notice what was 
needed, or (3) that a benefit could not have been awarded as 
a matter of law.  Id.

In this case, the Board finds that the VCAA notice error 
outlined above did not affect the essential fairness of the 
adjudication.  The Board finds that the purpose of the notice 
was not frustrated in this case, as written statements by the 
appellant and his representative reflect actual knowledge of 
what was needed to substantiate the claim.  In this regard, 
documents of record include a statement contained in the 
Veteran's Substantive Appeal, received in May 2006, 
indicating the Veteran's contention that a TDIU is warranted 
because he "is unable to secure and maintain substantially 
gainful employment as the result of his service connected 
disabilities."  The Board also notes that the appellant 
received a copy of the April 2006 Statement of the Case, 
which included reference to 38 C.F.R. § 4.16 in its entirety.  
Hence, the Board finds that any VCAA notice defect was cured 
by actual knowledge on the part of the claimant of what was 
needed to substantiate the claim as well as by what a 
reasonable person could be expected to understand from the 
notice what was needed to establish the claim.  As such, the 
Board finds that further development with regard to VA's duty 
to notify under VCAA would serve no useful purpose.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (finding that further development would 
serve no useful purpose and would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  As noted above, the record reflects that the 
appellant is represented in this case, and neither the 
appellant nor his representative has made any allegations 
concerning VA's duty to notify or assist.  The appellant has 
recently indicated that his case has been stated completely 
and he requested a decision in this matter.  See Response to 
Supplemental Statement of the Case Dated November 7, 2008, 
dated by Veteran's representative in December 2008.  In 
short, the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim.  
Gordon v. Nicholson, 21 Vet. App. 270, 282-83 (2007). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In this case, because not every element of VCAA 
notice was given prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of Pelegrini.  However, the 
Board notes that a VCAA timing defect can be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Here, the Board finds that the 
defect with respect to the timing of the VCAA notice was 
harmless error.  The claim has been readjudicated via a 
Supplemental Statement of the Case issued in November 2008 
and the appellant has been provided with every opportunity to 
submit evidence and argument in support of the claim.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  The Board notes that 
the Veteran was most recently afforded a VA general 
examination in September 2008, which addressed the effect of 
his service-connected disabilities on his ability to work.  

The Board notes that records were requested regarding the 
Veteran's reported treatment from February 1980 to present at 
the VA Medical Center in Jackson, Mississippi.  A response 
from that VA facility received in February 2006 indicates 
that such records were not in the computer system and there 
was no locator card.  As such, the Board finds that a 
reasonable effort has been made to locate these records and 
it finds that further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran.  See 
Soyini, 1 Vet. App. at 546. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran contends that his service-connected disabilities 
render him unemployable, thus warranting a TDIU.  The record 
reflects that the Veteran's TDIU claim in the form of a VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, was received by the RO 
in November 2004.  As such, the rating period on appeal is 
one year prior to the date of receipt of the increased rating 
claim.  38 C.F.R. § 3.400(o)(2) (2008); see also Norris v. 
West, 12 Vet. App. 413, 420 (1999) (noting that a claim for a 
TDIU, in essence, is a claim for an increased rating).  For 
the reasons that follow, the Board concludes that TDIU is not 
warranted.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  To meet 
the requirement of "one 60 percent disability" or "one 40 
percent disability," the following will be considered as one 
disability:  (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  Substantially gainful 
employment is defined as work which is more than marginal and 
which permits the individual to earn a living wage.  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

In this case, the Veteran is service-connected for 
postoperative hiatal hernia, rated as 30 percent disabling; 
postoperative ventral hernia repair, recurrent, rated as 20 
percent disabling; abdominal scar, associated with 
postoperative hiatal hernia, rated as 10 percent disabling; 
thrombosis, superficial veins, left elbow, rated as 
noncompensable; with a combined evaluation of 40 percent from 
August 1, 1996, and 50 percent from April 18, 2006.  Thus, 
the Veteran does not meet the schedular criteria listed in 
38 C.F.R. § 4.16(a) at any time during the rating period on 
appeal.  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  Id.  

Here, the evidence of record does not reflect that the 
Veteran's service-connected disabilities have been shown to 
preclude employment consistent with his education and 
occupational experience.  The Veteran completed and dated a 
VA Form 21-8940, received by VA in November 2004.  The VA 
Form 21-8940 reflects that the Veteran last worked full-time 
in approximately 1999 or 2000.  He indicated that he worked 
for a charity organization in 1998 or 1999 for about 25 hours 
per week.  Otherwise, it was noted that the rest of his 
employment history was unknown to the Veteran as he has had a 
limited work history due to his disability and because he has 
not worked in many years.  Regarding educational achievement, 
it was noted that the Veteran completed a GED in 
approximately 1978.  The VA Form 21-8940 also reflects that 
the Veteran went to auto mechanic school in 1975.  It was 
further noted that the Veteran took a class to become a home 
inspector in 2004 and that he is licensed, but he has not 
been able to work. 

Regarding the Veteran's service-connected postoperative 
hiatal and ventral hernia, a report of VA digestive 
examination, dated in April 2004, reflects that the Veteran 
reported severe epigastric burning, slow deglutition, severe 
gas and bloating.  He further noted almost constant nausea.  
Physical examination revealed a recurrent left ventral 
hernia, which measured 3.5 centimeters (cm) and was 
reducible.  Palpation to the Veteran's abdomen revealed 
tenderness in the epigastrium, right upper quadrant, left 
lower quadrant, and left lower-mid abdomen.  There were no 
masses or evidence of an inguinal hernia.  The diagnosis was 
status hiatus hernia and stomach surgery in 1979 with 
subsequent symptoms of gastroesophageal reflux disease with 
an inability to vomit, and status (at least) two ventral 
hernia repairs with recurrent left upper incision hernia were 
noted.  

A May 2004 esophagogastroduodenoscopy (EGD) revealed a normal 
hypopharynx, pylorus, and duodenum.  The EGD also revealed 
evidence of fundoplication in the stomach and probable 
Barrett's esophagus and savary esophageal dilation.  
Additionally, a November 2004 VA treatment record revealed 
complaints of recurrence incisional hernia epigastrium.  
Physical examination of the Veteran's abdomen reflected that 
it was soft and without palpable masses/tendeness/hepato-
splenomegaly.  The examination was positive for a small 
hernia, superior aspect midline incision with approximately 3 
cm defect that was nontender and present with valsalva only.  
The Veteran had normal bowel sounds.  

A report of an April 2006 VA digestive examination reflects 
that the Veteran, at that time, had a recurrent left upper 
incisional hernia that was not especially painful, but 
nonetheless was a bulging mass with tensing of the abdominal 
muscles.  This hernia did not keep him awake at night and he 
was using no treatment either medically or with supportive 
belts or wraps.  A 4 x 5 cm ventral hernia was noted, which 
protruded 1.5 cm with abdominal muscle tension, and was very 
slightly tender.  A report of an April 2006 VA esophagus and 
hiatal hernia examination reflects the Veteran had dysphagia 
and was unable to swallow any food that had not been pureed 
or ground as well as pyrosis and epigastric pain.  The 
Veteran did not have regurgitation, but he did get nausea.  
The Veteran reported taking medications.  Physical 
examination revealed a well-developed, adequately nourished, 
and very slightly overweight male with normal bowel sounds.  

A report of VA general examination, dated in September 2008, 
noted a ventral hernia was present and recurrent.  It was 
noted that a truss was not indicated, but a belt was.  This 
VA examination report also reflects that the severity of 
weakening of muscular and fascial support of his abdominal 
wall was mild.

Regarding the Veteran's service-connected abdominal scar, the 
April 2004 VA examination report reflects that the Veteran's 
abdomen had a 29 cm scar beginning at the xiphoid process and 
extending inferiorly, which was 2 to 2.5 cm wide, at the very 
upper end and slightly to the left.  The April 2006 VA 
digestive examination report reflects the presence of a 
lengthy midline scar from several previous hernia repairs.  
The scar measured 28 cm in length and 2 cm in width.  The VA 
examiner noted that the scar was slightly depigmented and 
slightly depressed with tenderness throughout the course of 
the scar.  The April 2006 VA hiatal hernia examination 
reflects that the epigastrium was tender over the entire 
course of the scar-greatest in the epigastrium.  The 
September 2008 VA examination report indicates that the scar 
was tender to palpation, but there was no adherence to the 
underlying tissue or limitation of motion and/or loss of 
function.

Regarding the Veteran's service-connected thrombosis of the 
left elbow, a VA primary care report, dated in November 2004, 
reflects that the Veteran complained of recurrent left elbow 
pain.  Objective examination was positive for discomfort with 
left elbow extension with some radicular pain on external 
rotation of his forearm.  The assessment was degenerative 
joint disease of the left elbow.  X-rays of the left elbow, 
dated in November 2004, revealed probable patella cubuti, but 
otherwise noted an essentially negative study.  A report of a 
VA arteries examination, conducted in April 2006, notes that 
the Veteran had pain primarily about the posterior part of 
the elbow, which was believed to be orthopedic rather than 
relating to his venous disability.  Physical examination 
noted that he had a normal, non-tender upper ventral forearm, 
anticubital space, and anterior lower portion of the upper 
arm.  The diagnosis was status venous thrombosis secondary to 
intravenous (IV) medications in 1979 in association with 
stomach surgery with no current pain being complained of 
referable to this problem.  This VA examiner did not believe 
that there was any effect on the Veteran's activities of 
daily living as a result of the venous problem, and the 
Veteran was unemployed for other reasons, and so the effect 
on an occupation could not be ascertained.  A report of a VA 
joints examination, conducted in April 2006, notes a tender 
olecranon as well as both epicondyles.  It was noted that the 
elbow lacked 14 degrees of extension and had flexion to 118 
degrees with pain on extension and flexion.  This VA 
examination report noted that the Veteran last worked in 1995 
operating a forklift and since that time has not been 
employed and so the effect of his elbow problem could not be 
related to his occupation.  The September 2008 VA general 
examination report notes that the left elbow disability was 
stable and that the Veteran had no current treatments.  VA X-
rays, dated in September 2008, revealed a degenerative spur 
arising from the dorsal aspect of the olecranon process, 
unchanged since April 2006.

The Veteran underwent VA general examination in September 
2008 for the purpose of determining the affect of his 
service-connected disabilities on his ability to engage in 
substantial gainful employment.  After reviewing the claims 
folder and medical records and performing an objective 
examination, the VA examiner opined that there was "no 
reasons for [the Veteran] not to be able to obtain gainful 
occupation based on the hiatal hernia, ventral hernia, left 
elbow pain, thrombosis of superficial vein or abdominal 
scar."  Therefore, in light of this clinical opinion, the 
Board concludes that the Veteran is not precluded from 
securing and maintaining substantially gainful employment 
consistent with his education and occupational experience.  
The Board finds the September 2008 VA examiner's opinion to 
be probative evidence against the Veteran's claim as the 
report reflects that the claims folder was reviewed and 
thorough physical examination of the Veteran was performed.  

The Board acknowledges the Veteran's contentions that he 
cannot work due to his service-connected disabilities.  The 
Board notes that the Veteran and other lay persons are 
competent to make factual observations, but specialized 
training and knowledge are necessary to make competent 
medical conclusions.  As such, the Veteran's contentions are 
at odds with the objective medical evidence of record that 
shows that the Veteran has no exceptional or unusual factor 
associated with his service-connected disabilities that 
render the regular schedular standards impracticable.  
Further, there is no competent clinical opinion of record 
indicating that the veteran cannot follow a substantially 
gainful occupation due to his service-connected disabilities.  
In sum, the Board places less weight or probative value on 
the Veteran's statements concerning the effect the symptoms 
of his service-connected disabilities have on his ability to 
secure and maintain gainful employment than it does on the 
objective medical reports concerning such.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board also acknowledges the Veteran's contentions that he 
cannot work and has trouble finding and/or maintaining 
employment due to his service-connected disabilities.  The 
Board notes that, generally, the degree of disability 
specified is considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1; see also 
Van Hoose, 4 Vet. App. 361, 363 (1993) (noting that a high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether a veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment).  

Accordingly, to the extent that his service-connected 
disabilities cause occupational impairment and in the absence 
of any competent medical evidence to the contrary, the Board 
finds that the Veteran is appropriately compensated by the 
current (combined) rating of 50 percent.  The Veteran's 
situation does not present such an exceptional or unusual 
disability picture as to warrant entitlement to a TDIU on an 
extraschedular basis.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for a TDIU and, as such, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to TDIU is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


